      Case 3:19-cv-00941-CWR-FKB Document 28 Filed 04/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

ALYSSON MILLS, IN HER CAPACITY
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER
PROPERTIES, LLC                                                                    PLAINTIFF

VS.                                                    Civil Action No. 3:19-v-00941-CWR-FKB

TRUSTMARK NATIONAL BANK; BENNIE
BUTTS; JUD WATKINS; SOUTHERN
BANCORP BANK and RIVERHILLS BANK                                                DEFENDANTS



                Trustmark National Bank’s Corporate Disclosure Statement


       Trustmark National Bank (“Trustmark”) files its corporate disclosure as required

pursuant to Federal Rule of Civil Procedure 7.1(a), and states as follows:

       Trustmark National Bank is a wholly-owned subsidiary of Trustmark Corporation.

Trustmark Corporation is a publicly-held corporation and BlackRock, Inc. is the only

shareholder that currently owns 10% or more of Trustmark Corporation’s stock.

       Respectfully submitted, this the 15th day of April, 2020.

                                             TRUSTMARK NATIONAL BANK

                                             By: /s/William F. Ray
                                                William F. Ray

OF COUNSEL:

William F. Ray (MSB No. 4654)
WATKINS & EAGER PLLC
400 East Capitol Street
Jackson, Mississippi 39201
Post Office Box 650
Jackson, Mississippi 39205
Telephone:    (601) 965-1900
Facsimile:    (601) 965-1901
Email: wray@watkinseager.com
      Case 3:19-cv-00941-CWR-FKB Document 28 Filed 04/15/20 Page 2 of 2



                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2020 I electronically filed the foregoing with
the Clerk of the Court using the ECF system which sent notification of such filing to
the following:

       Lilli Evans Bass
       Brown Bass & Jeter, PLLC
       1755 Lelia Drive, Suite 400
       Jackson, Mississippi 39216

       Brent B. Barriere (pro hac vice pending)
       Kristen D. Amond (pro hac vice pending)
       Rebekka C. Veith (pro hac vice pending)
       Fishman Haygood, LLP
       201 St. Charles Avenue, Suite 4600
       New Orleans, Louisiana 70170

       R. David Kaufman
       Cody C. Bailey
       Brunini, Grantham, Grower & Hewes, PLLC
       Post Office Drawer 119
       Jackson, Mississippi 39205

       Walter D. Willson
       Kelly D. Simpkins
       Wells Marble & Hurst, PLLC
       Post Office Box 131
       Jackson, Mississippi 39205-0131

       M. Scott Jones
       Adam V. Griffin
       Adams & Reese, LLP
       1018 Highland Colony Parkway, Suite 800
       Ridgeland, Mississippi 39157

       This the 15th day of April, 2020.


                                              /s/William F. Ray
                                              William F. Ray
